PER CURIAM.
The appellant’s conviction for manslaughter is affirmed in its entirety. However, we find that the sentence imposed by the trial court is in violation of the rule fashioned by and given retroactive effect in Villery v. Florida Parole and Probation Commission, 396 So.2d 1107, 1111-12 (Fla. 1981). Therefore, we remand this cause to the trial court for sentencing in accordance with Villery. In sentencing the appellant again, the court should consider the principles set forth in North Carolina v. Pearce, 395 U.S. 711, 723-26, 89 S.Ct. 2072, 2079-81, 23 L.Ed.2d 656 (1969).
SHAW, WENTWORTH, and THOMPSON, JJ., concur.